Title: To Thomas Jefferson from Edward Wiatt, 29 October 1821
From: Wiatt, Edward
To: Jefferson, Thomas


            Sir,
            
              Cumberland, Md
              29 Oct. 1821.
          I have vainly tried to procure a copy of “Jefferson’s Parliamentary manual”; —not one being to be had from the Booksellers in Baltimore or Washington.—I therefore venture, with great diffidence I assure you, to ask of you, if you have a spare, or, to you, useless copy, to do me the favour to address it to me at Annapolis, Care of Mrs Robinson.I can either return you the Book, after the close of the ensuing session of our State Legislature, or remit you the price of it, as you will direct.To one of your known character for goodness, it is, I hope, useless to offer apology for a liberty that I frankly Confess appears to me to be impertinent.Accept, I pray you, Sir, my unfeigned wishes  that the evening of your days may be as happy as the morning has been luminous and useful.
            Edward Wiatt